PETROPLUS, JUDGE:
This claim was submitted on Petition, Answer, Interrogatories, Answer to Interrogatories and a stipulation of the damages to personal property suffered by claimant as the result of the release of large volumes of water from an abandoned coal mine during the course of the relocation and reconstruction of West Virginia Highway Route No. 61, in the City of Montgomery, Fayette County, West Virginia. The Court has allowed and made awards for personal property damage to many claimants who were injured as a result of the Montgomery flood, and no purpose can be served by repeating the facts upon which the claim is based. Reference is made to the opinion, Firestone Tire & Rubber Co., vs. West Virginia Department of High*192ways, Claim No. D-227, issued February 16, 1972. In accordance with the stipulation of damages, it is the opinion of the Court to allow the claimant the sum of Ten Thousand Dollars ($10,000.00) for the loss and destruction of its personal property, and an award is accordingly made to the claimant, Cory Auto Parts Company, a corporation, in said amount.
Claim allowed in the amount of $10,000.00.